Case 20-10343-LSS Doc 3180 Filed 05/06/21 Page1of2

FILED

 

To: Justice Lauri Selber Silverstein 9: 27
From: 021 HAY 6 AM
Claim CLERK
Date: April 30, 2021 U8 ANU ARE
Your Honor,

My lawyers suggested (if 1 was up to it) that I write to you about my experience
and why I decided to become part of this class action.

I was in the Boy Scouts when J was 11 years old. I went to summer camp which
was in the mountains of North Carolina. I had always loved to swim so I decided to try to
accomplish the mile swim and get the special badge the Scouts offered. Only four of us
attempted the feat and all four of us swam it. When I finished, { had a towel wrapped aroun

   

Parents should be able to trust the people they entrust their children to.

Thank you for your time and understanding.

 

 

 
Case 20-10343-LSS Doc 3180 Filed 05/06/21 Page 2 of 2

 

 

freed fypedeetetetetfeeea tet Leeue teetedenedd neal dee HUH SE PEOE— TORS f
5 BL CLM WO
GOO7 Af WILD

, ma 42o 29AWUW Art ZB
Bt " oreo VEE

CVALEPYVTS VEGAS yt] POLIS

VSN / UdAayOS

in “FZOT

 
 

ae’ OLE NLATUIAH

 
